Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/607801 filed 10/24/2019.     
Claims 1-20 have been examined and fully considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-20 are directed to non-statutory subjectmatter. 
The invention of instant claims 1-20 are drawn towards a method of detecting myeloid NK cells (natural compounds). The cells are marked in some un-specified way and then detected. No specific marker is claimed—as claimed the marker could be another naturally occurring compound that binds to the NK cells, and not specific detection machine is used—so there is nothing currently claimed in the instant claims which make the claims significantly more than the natural compounds, and nothing claimed transforms them from their natural state. Though the claims are drawn towards detection, nothing specific is claimed as to how this is down so in the broadest sense of the claim it can read on determining an amount of myeloid NK cells naturally present in the sample by eyesight. Correction is required. For Claim 17 specifically- which also brings in screening of unspecified “candidate agents,” as no more specifics with respect to detection or transformation of the natural compound (myeloid NK cells) is added to the claim- the same analysis is made. “Candidate substances,” as read broadly could read on anything including water—and therefore does not change anything.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 12 & 17, it is unclear what applicant is actually attempting to do in the claims. The claims are drawn towards “determining myeloid NK cells”, but it seems applicant starts with a sample that they know to contain the cells, they mark them, then they detect them. If the sample is known to contain the myeloid cells- then why are they detected? How are they detected/with what type of machine? Is applicant making some type of determination based on the detection?  Also—it is unclear what applicant means by “characterized by the expression of”. Does this mean that Ilra6 and cell surface marker phenotypical for NK are also detected? Or- is applicant just stating a fact? For Claim 17- it is also unclear how it is determined if inhibition takes place or not. None of this is clear from the instant claim and this requires correction.
Further for Claims 1, 12, & 17, it is unclear if marker myeloid NK cells are detected or just the unmarked cells. This is unclear from the Claims.
For Claims 16 & 17—how the detection is down is unclear as it is unclear above for Claims 1 & 12.
	With respect to Claim 17, it is also unclear what is being done when applicant claims, “by means of a marker”. What is the means?  This is unclear and requires correction. 
	Further for Claim 17, it is unclear what applicant means by “candidate agent”. From how it is claimed—this could include almost anything—which seems inaccurate, and also unlikely that applicant has support in the disclosure to cover any possible candidate substance. It seems applicant has disclosure for some possible candidate agents in PGPub paragraphs 0277-0290.
With respect to Claim 4, “mature,” is a relative term that is not defined by the claim and is therefor unclear and requires correction.
With respect to Claims 5-9, the term “characterized by” makes the claims unclear. Does this mean, that these compounds are actually detected? If so—how? 
	With respect to Claim 10-11, the claim reads, “Depletion of myeloid NK-cells for use in medicine.” This is unclear, as to what is required for the claims(how are the myeloid NK cells depleted actually?) and are also not drawn towards a statutory category of invention and requires correction.
	With respect to Claim 18, “small,” is a relative word that is not defined in the claim and therefore requires correction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some specific candidate agents, does not reasonably provide enablement for the realm of all possible candidate agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is not clear through analysis on these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
For Claim 17, it is unclear what applicant means by “candidate agent”. From how it is claimed—this could include almost anything—which seems inaccurate, and also unlikely that applicant has support in the disclosure to cover any possible candidate substance. It seems applicant has disclosure for some possible candidate agents in PGPub paragraphs 0277-0290—and the claims should be limited to what applicant has disclosure for.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over VILLALBA in US  20180052166 in view of LIU in US 20140179648.
	With respect to Claims 1, 10, 12, 14, & 17, VILLALBA et al. teach of methods for diagnosing hematological cancers. In particular, the present invention relates to a method for diagnosing a hematological cancer in a patient comprising i) detecting the presence of CD45RARO NK cells in a sample obtained from the patient and ii) and concluding that the patient suffers from a hematological cancer when the presence of CD45RARO NK cells is detected in the sample and the presence of at least one phenotypic marker indicates the nature of the haematological cancer(abstract). VILLALBA et al. further teach of using multicolor staining for cell surface and intracellular markers (paragraph 0084). Even further- VILLALBA et al. teach of pre-blocking against some surface markers, then staining (paragraph 0085). After staining, flow cytometry is used and then a bivariate plot of CD56 versus CD3 was used to acquire at least 10,000 NK cells (paragraph 0085). VILLALBA et al. do not teach of the expression of IL-6 association with disease/inflammatory conditions, or Stat3, or treatment for obesity/diabetes.
	LIU et al. however is used to remedy this. LIU et al. teach of compounds, which are useful for inhibition of BET protein function by binding to bromodomains, and their use in therapy(abstract) for inflammatory conditions and therein prevention of cancers(Claim 37). LIU et al. further teach that BET inhibitors are believed to be useful in the treatment of diseases or conditions related to systemic or tissue inflammation, inflammatory responses(paragraph 0005), and further of BET inhibitors having anti-inflammatory and immunomodulatory properties [8, 9]. BET inhibitors have been shown to have a broad spectrum of anti-inflammatory effects in vitro including the ability to decrease expression of pro-inflammatory cytokines such as IL-1.beta., MCP-1, TNF-.alpha., and IL-6 (which applicants instant Il6ra falls into the category of) in activated immune cells [11-13](paragraph 0006, 0008), and of the BET inhibitors treating inflammatory conditions such as diabetes and obesity(paragraph 0009, 0021, 0054-0055, 0531, 0541). LIU et al. also teach that BET inhibitors can also be used to treat myeloid leukemia and aggressive NK-cell leukemia (paragraph 0016, 0056, 0538). It would have been obvious to one of ordinary skill in the art to detect and treat inflammatory conditions/cancers as is done in LIU in the method of VILLALBA due to the fact that IL-6 is known as potentially druggable target in autoimmune disease and the need for better therapies for related inflammatory conditions such as obesity and cancers(paragraph 0006- and also see above sections on cancers and obesity/diabetes).
	With respect to Claim 2, VILLALBA et al. teach of the method of the present invention comprises a step consisting of isolating the population of NK cells in the sample (e.g. PBMC sample). Methods for isolating NK cells are well known in the art. NK cells are isolated by depletion of non-target cells (e.g. T cells, B cells, dendritic cells). Non target-cells are indirectly magnetically labeled with a cocktail of biotin-conjugated antibodies against lineage-specific antigens and a cocktail of Microbeads. The magnetically labeled non-target cells are depleted by retaining them within a MACS Column in the magnetic field of MACS Separator while the unlabeled NK cells run through the column. The purity of the enriched NK cells can be evaluated by flow cytometry or fluorescence microscopy(paragraph 0022). 
With respect to Claims 3 & 13, VILLALBA et al. teach of quantifying the expression of the different CD45 iso forms at the four NK cell developmental stages (based on CD56/CD16 expression) in samples from patients with blood cancers and healthy donors (paragraph 0108). 
	With respect to Claim 4, VILLALBA et al. teach of mature NK cells(paragraph 0011, 0097-0099).
	With respect to Claim 5, VILLALBA et al. teach of using CSF(paragraph 0051).
	With respect to Claim 6 & 16, LIU et al. teach of Stat3 activation(0696).
	With respect to Claim 7-9, VILLALBA et al. teach of gene upregulation being associated with NK cell activation and different expression (paragraph 0114-0123).
	With respect to Claim 11, VILLALBA et al. teach of NK cells recognize and eliminate blood-borne cancer cells. However, these tumor cells found different mechanism for immune escape.sup.10,11 and a significant number of these patients show limited long-term survival. Some options to treat these patients include new chemicals that can be associated to immunotherapy.sup.12(paragraph 0006).
	With respect to Claims 18-20, VILLALBA et al. teach of using BET inhibitors to interfere with BET protein interactions to alter inflammatory markers/treat disease(paragraphs 0004-0016 among others).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797